Citation Nr: 0836178	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  05-00 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for low back strain.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus, claimed 
as secondary to bilateral hearing loss.

4.  Entitlement to service connection for a prostate 
disorder.

5.  Entitlement to service connection for diabetes mellitus, 
including as due to exposure to radiation, Agent Orange, or 
nerve gas exposure.

6.  Entitlement to service connection for melanoma, including 
as due to exposure to radiation, Agent Orange, or nerve gas 
exposure.

7.  Entitlement to service connection for a skin disorder 
other than melanoma.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The claimant/appellant served on active duty for training 
(ACDUTRA) in the U.S. Army Reserves from September 1960 to 
March 1961 (and had subsequent periods of ACDUTRA (including 
in 1964).  These matters are before the Board of Veterans' 
Appeals (Board) on appeal from January 2004 and November 2005 
rating decisions by the Waco RO.  In February 2006, a hearing 
was held before a Decision Review Officer (DRO).  A 
transcript of the hearing is associated with the appellant's 
claims file.  He also requested a Travel Board hearing, but 
withdrew such request in October 2007.

The issue of service connection for a back disorder is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC. VA will notify the appellant if any action 
on his part is required.





FINDINGS OF FACT

1.  A hearing loss disability of either ear was not 
manifested on ACDUTRA; it is not shown that any such 
disability might be related to the appellant's service. 

2.  Tinnitus was not manifested on ACDUTRA, and is not shown 
to be related to the appellant's service; he does not have a 
service connected hearing loss disability.

3.  A prostate disorder was not manifested on ACDUTRA, the 
appellant's prostatitis is not shown to be related to his 
service.

4.  Diabetes mellitus was not manifested on ACDUTRA, and is 
not shown to be related to the appellant's service, to 
include as due to alleged Agent Orange, nerve gas, or 
radiation exposure therein.  

5.  Melanoma was not manifested on ACDUTRA, and is not shown 
to be related to the appellant's service, to include as due 
to alleged Agent Orange, radiation, or nerve gas exposure 
therein.

6.  A chronic skin disorder (other than melanoma) was not 
manifested on ACDUTRA, and is not shown to be related to the 
appellant's service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss disability 
is not warranted.  38 U.S.C.A. § 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.385 (2007).   

2.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2007).

3.  Service connection for a prostate disorder is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007).  

4.  Service connection for diabetes mellitus is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007).

5.  Service connection for melanoma is not warranted.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2007).

6.  Service connection for a skin disorder other than 
melanoma is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his representative, if 
any, of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
the notice requirements of the VCAA applied to all 5 elements 
of a service connection claim (i.e., to include the rating 
assigned and the effective date of award). 

May 2002, June 2002, September 2003, and November 2003 
letters, regarding melanoma and diabetes mellitus, and an 
April 2004 letter, regarding hearing loss, tinnitus, a 
prostate disorder, and a skin disorder informed the appellant 
of the evidence needed to support his claims, the assistance 
that VA would provide to obtain evidence and information in 
support of the claims, evidence and information VA would 
obtain, and the evidence that he should submit if he did not 
desire VA to obtain such evidence on his behalf.  In March 
2006 correspondence, he was provided notice regarding 
disability ratings and effective dates of awards.  

The appellant's service treatment records (STRs) are 
associated with his claims file.  Although he contends that 
not all of his military records from Fort McClellan have been 
secured, he does not allege he received any medical treatment 
at that location, nor identify what specific records might be 
outstanding.  His service personnel records show he was 
assigned there for 15 days of ACDUTRA in 1964; allegations 
that he was exposed to radiation while stationed there were 
researched; no corroboration of exposure was found.  All 
pertinent/identified VA and private records that could be 
obtained have been obtained.  

The appellant asserts that he should be scheduled for 
examinations to secure medical opinions regarding a nexus 
between the claimed disabilities and his service.  The RO did 
not arrange for such examinations, and they are not 
necessary.  Because there is no objective evidence the 
appellant had hearing loss, tinnitus, a prostate disorder, 
diabetes mellitus, melanoma, or a skin disorder other than 
melanoma in service, with no evidence that he now has a 
hearing loss disability (as defined under 38 C.F.R. § 3.385), 
and with no competent evidence suggesting these claimed 
disabilities might be related to service, even the "low 
threshold" standard outlined by the Court in McLendon v. 
Nicholson, 20 Vet. App, 79 (2006) is not met.  

II. Legal Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service (to include ACDUTRA).  38 U.S.C.A. §§ 101, 
1131; 38 C.F.R. §§ 3.6, 3.303.  

To substantiate a claim of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

III. Factual Background and Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the appellant's claims files, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence as appropriate and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.

It is also noteworthy at the outset that the appellant's 
service consisted only of periods of ACDUTRA (none including 
a period during which he is shown to have become disabled).   
He is not a veteran, and is not entitled to the presumptions 
afforded veterans by law.  See 38 U.S.C.A. § 101(2)(24); 
38 C.F.R. §§ 3.1, 3.6.

Bilateral Hearing Loss

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing is considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of those frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  

The threshold question that must be addressed here (as with 
any claim seeking service connection) is whether the 
appellant actually has the disability for which service 
connection is sought, i.e., bilateral hearing loss 
disability.  In the absence of proof of a present disability, 
there is no valid claim [of service connection].  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

The appellant's STRs are silent for any complaints, findings, 
or diagnosis of a hearing loss disability.  Spoken voice 
hearing on service separation examination was 15/15 
bilaterally.  On June 1961 Reserve examination, whispered 
voice hearing was 15/15 bilaterally, and July 1965 audiometry 
(converted to ISO values) showed that puretone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
-5
LEFT
10
-5
-5
-5
0

Postservice medical records in the claims file consist of 
December 1996 to June 2008 VA and private treatment records, 
and do not contain mention of complaints, treatment, or 
diagnosis of hearing loss.  The only audiometry of record, 
the 1965 Reserve service audiometry does not show a hearing 
loss disability of either ear (See 38 C.F.R. § 3.385); 
consequently, there is no valid claim of service connection 
for such disability.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  Hence, this claim must be denied; the analysis 
does not need to proceed any further.  

Tinnitus

Because the appellant does not have a service connected 
hearing loss disability, the claim seeking service connection 
for tinnitus as secondary to hearing loss lacks legal merit.  
See 38 C.F.R. § 3.310; Sabonis v. Brown, 6 Vet. App. 426 
(1994).  

The Board has also considered whether service connection for 
tinnitus is warranted on a direct basis, i.e., that it was 
incurred or aggravated in service.  The appellant's STRs, 
including his Reserve records, are silent for complaints, 
findings, or diagnosis of tinnitus.  December 1996 to June 
2008 VA and private treatment records are also silent for 
such complaints or diagnosis.  

Inasmuch as the diagnosis of tinnitus is essentially based on 
subjective accounts, and because the appellant states he has 
such disability, it may be conceded that he has tinnitus.  
However, this alone is not sufficient to establish service 
connection for the disability.  He must still show that it 
was incurred or aggravated in service, that it was manifested 
in, or is etiologically related to, his ACDUTRA.  There is no 
evidence to this effect of record.  Consequently, a 
preponderance of the evidence is against the claim; the 
benefit-of-the-doubt does not apply; the claim must be 
denied.

Prostate Disorder

The appellant's STRs are silent for any prostate complaints, 
findings, or diagnosis.  

January 1998 private treatment records note the appellant had 
persistent nocturia 3 or 4 times a night.  February, March, 
and May 1998 records note he had a weak urine stream with 
nocturia.  In September 1998, nocturia was noted; the 
assessment included prostatism.  Referral to a specialist was 
planned.  A January 2001 record from K. L., M.D., notes the 
veteran was on medication for benign prostatic hypertrophy.

While postservice treatment records clearly show a diagnosis 
of a prostate disorder, there is no evidence of such 
disability in service or competent (medical) evidence of a 
nexus between the prostate disorder and the appellant's 
service.  Notably, a lengthy time interval between service 
and the initial postservice clinical notation of complaints 
or symptoms associated a disability for which service 
connection is sought is, of itself, a factor for 
consideration against a finding of service connection.  See 
Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000) (in a 
claim alleging that a disability was aggravated by service).  
The first notation of a prostate disorder, in 1998, was more 
than 36 years after the appellant's discharge from active 
duty.

The appellant's statements to the effect that his prostate 
disorder is related to his service are not competent 
evidence, as he is a layperson, untrained in determining 
medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  With no evidence of a nexus between the 
appellant's current prostate disorder and his service, the 
preponderance of the evidence is against this claim; the 
benefit of the doubt doctrine does not apply, and the claim 
must be denied.

Diabetes Mellitus

The appellant's STRs are silent for complaints, findings, or 
diagnosis of diabetes mellitus.  

June 2000 to June 2001 records from a private physician show 
that the appellant received treatment for type 2 diabetes 
mellitus.  Earlier treatment records from other physicians do 
not contain mention of diabetes mellitus.  

Articles and information from the appellant regarding nerve 
gas, pesticides and radiation received from August to 
December 2003 discuss the destruction of chemical weapons in 
Anniston, Alabama; the 1995 closure of most of Fort 
McClellan's facilities due to contamination of ground water; 
and the manufacture and storage of war gasses in Pine Bluff, 
Arkansas.  None show (or suggest) that during his ACDUTRA the 
appellant was stationed at a facility where he was exposed to 
nerve gas, radiation, or pesticides.

In February 2006 testimony before a DRO the appellant alleged 
that his diabetes mellitus due to exposure to nerve gas and 
other chemicals in the field.  He did not know if he was 
actually exposed to Agent Orange, but stated that it was 
present at Fort McClellan.  He alleged exposure to radiation 
at Fort McClellan (he related that there were active cobalt 
fields, and that he wore badges for monitoring exposure).  He 
denied having any lesions or illness while stationed there.

As expressed in his statements and testimony, the appellant 
alleges that his diabetes mellitus is related to nerve gas, 
radiation, or Agent Orange exposure in service when he was 
stationed at Fort McClellan.  Notably, his service personnel 
records reflect that his stay at Fort McClellan was limited 
to 15 days ACDUTRA in July and August 1964.  

The evidence of record clearly establishes that the appellant 
has diabetes.  However, such disability was not manifested 
during his ACDUTRA, and service connection on the basis that 
it became manifest in service is not warranted.  He has not 
submitted any competent evidence to the effect that the 
diabetes is, or may be, related to his service.  
Specifically, he has not submitted any probative evidence 
that he was indeed exposed to the environmental hazards he 
alleges caused the disease, i.e., nerve gas, radiation, or 
herbicides (including Agent Orange).  In fact, exhaustive 
efforts to verify his allegations that he entered cobalt 
fields at Ft. McClellan, and wore a badge to monitor 
radiation produced a finding that they could not be verified; 
those accounts are deemed not credible.  Nor has the 
appellant submitted any competent (medical) evidence that his 
diabetes might be related to radiation, nerve gas, or 
herbicide exposure.  His theory of entitlement to this 
benefit sought is nothing more than bare conjecture 
unsupported by any objective evidence.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against this claim.  
Accordingly, it must be denied.  

Melanoma

The appellant's STRs are silent for complaints, treatment or 
diagnosis of melanoma.

December 1996 private medical records mote that skin biopsied 
from the right side of the appellant's back was diagnosed as 
malignant melanoma.  Another record that month indicates that 
the melanoma had been on the right abdomen.  In January 1997, 
he underwent a wide local excision on the right chest wall 
and sentinel lymph node dissection.  The pathology reports 
show a diagnosis of melanoma.  1997 to 1999 private treatment 
records note the veteran was treated with interferon for one 
year following the surgery, and that there was no recurrence 
of the melanoma.  

As was previously noted, the appellant has submitted articles 
and information regarding the presence of nerve gas, 
pesticides and radiation in Anniston, Alabama, Pine Bluffs, 
Arkansas, and Fort McClellan.

A February 2004 letter from M.A., M.D., notes that he had 
been treating the appellant for cutaneous malignant melanoma, 
diagnosed in 1997, with no recurrence of the melanoma post-
excision.  The appellant reported that he was exposed to 
chemicals (possibly radioactive chemicals) in the past and 
was seeking an opinion whether there was a possible link 
between his melanoma and exposure to chemicals.  The 
physician stated that "the cause of cutaneous malignant 
melanoma is not yet fully understood.  While there is 
convincing evidence that exposure to ultraviolet light has an 
important contributory role in the evolution of the disease, 
I am not aware of documented links between exposure to 
chemicals and the development of cutaneous malignant 
melanoma.  On the other hand, since the exposure to 
radioactive substances has been implicated in the development 
of various cancers, it would be impossible to exclude with 
any degree of certainty the role of radioactive chemicals in 
the development of the malignant melanoma, especially if the 
exposure of chemicals has been substantial."

In February 2006 testimony before a DRO alleged exposure to 
nerve gas, radiation, and Agent Orange in service.  He did 
not know if he was actually exposed to Agent Orange, but 
stated that it was present at Fort McClellan.  He alleged 
exposure to radiation at Fort McClellan and exposure to nerve 
gas at Pine Bluffs.  He related that he wore a dosimeter 
badge to monitor radiation exposure at Fort McClellan 
(notably, this account could not be verified).  He stated 
that he received training on chemical weapons in Pine Bluffs 
and that the facility manufactured nerve gas and other 
agents.  He stated that while he was there, an accident/nerve 
gas spill occurred at the plant, everyone left, and they 
could not return for a couple of days.  He added that he was 
1/2 mile away from the spill when it occurred.  

July 2002 to June 2008 VA treatment notes do not show that 
there has been any recurrence of melanoma.

It is not in dispute that the appellant has melanoma.  
However, since there is no evidence of the disease in 
service, and service connection on the basis that it became 
manifest in service and persisted, is not warranted.  

Regarding the etiology of the disease, Dr. M.A. opined that 
exposure to radioactive chemicals, particularly if 
substantial, could not be excluded as a cause in the 
development of melanoma.  This opinion is given in 
speculative terms, i.e., "could not be excluded", and 
therefore is lacking in any significant probative value.  
Given the known controls on monitoring of radiation exposure 
(badges for such), it may be assumed that if he had been 
"badged" for radiation monitoring it would be verifiable.  
The fact that it could not be corroborated leads to doubt of 
the appellant's accounts.  Therefore, the physician's opinion 
is deemed to have no probative value in support of the 
appellant's claim.   

With respect to nerve gas and Agent Orange exposure, these 
allegations likewise are not corroborated.  Articles he 
submitted do not show he had such exposure.  Furthermore, 
there is no competent medical evidence of a nexus between 
melanoma and nerve gas or Agent Orange.  In fact, Dr. M. A. 
commented that he did not know of any documented evidence 
that links melanoma to exposure to chemicals.  In short, 
there is no competent medical evidence of a nexus between the 
appellant's melanoma and his ACDUTRA service.  His own 
expressed belief that there is such a nexus is not competent 
evidence.  See Espiritu, supra.  Accordingly, a preponderance 
of the evidence is against the claim; the benefit-of-the-
doubt does not apply; and the claim is denied.



Skin Disorder other than Melanoma

The appellant's STRs are silent for any complaints, findings, 
or diagnosis of a skin disorder (an only partially legible 
record in January 1961 notes an eyelid growth. And he was 
referred to ophthalmology).  His service separation 
examination found no skin.

In April 1998, a private physician treated the appellant for 
a rash on his back.  It was noted that he had the rash for 
four months and that it did not respond to over-the-counter 
medication.  The diagnosis was dermatitis.   

July 2002 to June 2008 VA treatment notes reveal that the 
appellant was seen at various times for treatment of skin 
problems.  A July 2002 dermatological evaluation revealed 
three nodules on his scalp, pedunculated papules on the neck, 
a brown plaque like area on his back, and a macule and 
papules on the left shoulder, right ankle, and leg.  The 
assessments were pilar cysts, acrochordons, dermatofibrosis, 
nevus, and SK.  Later records also show additional diagnoses 
of seborrheic keratosis (by biopsy), a sebaceous cyst on the 
scalp, and actinic keratoses; none relate the skin problems 
to the appellant's ACDUTRA.

The record shows the appellant has received treatment for 
several different skin disorders.  He has not specified which 
of these (or if all) he believes is related to his service.  
To establish entitlement to service connection for any, it 
must be show that such is related to the appellant's ACDUTRA 
service, i.e., there must be evidence it became manifest in 
service and/or competent (medical) evidence linking it to 
service/manifestations or etiological factors therein.  

As the STRs do not show treatment for any of the skin 
disorders diagnosed in the private and VA treatment records 
from 1998 to 2008, service connection on the basis that any 
such disorder became manifest in service is not warranted.  
There is no evidence of a skin disorder (other than the 
melanoma which was previously discussed) prior to 1998.  It 
is again noteworthy that a prolonged time interval between 
service separation and the earliest clinical notation of a 
disability for which service connection is sought is, of 
itself, a factor weighing against a finding of service 
connection.  See Maxson, supra.  Here, that interval is some 
37 years.   Because the appellant is a layperson, his own 
allegations that his skin disorder is service related are not 
competent evidence.  See Espiritu, supra.  Furthermore, the 
appellant has not submitted any competent evidence relating 
any skin disorder to his service.  Without any competent 
evidence that any skin disorder might be related to the 
appellant's ACDUTRA service, the preponderance of the 
evidence is against his claim; the benefit-of-the-doubt 
doctrine does not apply; and the claim must be denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a prostate disorder is denied.

Service connection for diabetes mellitus is denied.

Service connection for melanoma is denied.

Service connection for a skin disorder other than melanoma is 
denied.


REMAND

At a February 2006 DRO hearing the appellant testified that 
he injured his back in service.  His STRs note that he was 
treated for back strain in September 1960.  He also testified 
that he was currently receiving treatment from a private 
chiropractor.  A review of the record revealed there have 
been no attempts to secure records of such treatment.  Since 
the record, in its current state, contains evidence of any 
injury on ACDUTRA, the private chiropractic records may be 
pertinent in determining the nature of the current back 
disability and its possible nexus to the injury in service.  

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the veteran to 
identify all providers of treatment that 
he received for his low back since his 
separation from service in March 1961.  
He should specifically identify the 
private chiropractor who provides current 
treatment, and must provide any releases 
needed to secure records of the 
treatment. The RO should secure copies of 
the complete treatment records from all 
identified providers. 

2.  If the development sought above shows 
the appellant has a low back disorder, 
the RO should arrange that he be 
scheduled for a VA orthopedic examination 
to determine the nature and likely 
etiology of such disorder.  His claims 
file must be reviewed by the examiner in 
conjunction with the examination.  Based 
on a review of the appellant's claims 
file and examination, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
better probability) that the appellant's 
low back disorder had its onset in, or is 
otherwise related to, his service (and 
specifically including the back strain 
diagnosed therein).  The examiner must 
explain the rationale for the opinion 
given.

3.  The RO should then re-adjudicate the 
claim of service connection for a low 
back disability.  If it remains denied, 
the RO should issue an appropriate 
supplemental statement of the case and 
afford the appellant and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review. 

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment. All claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


